Exhibit 10.3

 

MAGELLAN HEALTH SERVICES, INC.

 

2011 MANAGEMENT INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

REFERENCE NUMBER:  2011- MARCH 5, 2012 (Name)

 

As of  MARCH 5, 2012

 

SECTION 1.        GRANT OF RESTRICTED STOCK UNITS.

 

(a)                 Restricted Stock Units.  On the terms and conditions set
forth in this Agreement and each Notice of Restricted Stock Unit Award
referencing this Agreement, Magellan Health Services, Inc. (the “Company,” as
further defined below) grants to the Grantee referred to on the signature
page hereof the right to receive on the Settlement Date (as hereinafter defined)
the number of shares of Ordinary Common Stock, $0.01 par value per share, of the
Company (“Shares,” as further defined below) equal to the number of “Stock
Units” awarded to the Grantee as set forth in the Notice of Restricted Stock
Unit Award, subject to adjustment thereto on account of any change that may be
made in the Shares as provided by Section 4 below (the “Unit Shares”).  Each
such Notice of Restricted Stock Unit Award, together with this referenced
Agreement, shall be a separate “Restricted Stock Unit” governed by the terms of
this Agreement and any such separate Restricted Stock Unit may be referred to
herein as the “Restricted Stock Unit,” and, as pertinent, any of multiple
Notices of Restricted Stock Unit Award referencing this Agreement may be
referred to herein as the “Restricted Stock Unit Award Notice.”

 

(b)                2011 Management Incentive Plan and Defined Terms.  The
Restricted Stock Unit Award is granted under and subject to the terms of the
2011 Management Incentive Plan, as amended and supplemented from time to time
(the “Plan”), which is incorporated herein by this reference.  Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Plan.

 

(c)                 Scope of this Agreement.  This Agreement shall apply both to
the Restricted Stock Unit and to any Unit Shares acquired upon the settlement of
the Restricted Stock Units.

 

SECTION 2.        VESTING AND SETTLEMENT OF RESTRICTED STOCK UNITS.

 

(a)                 Vesting.  The Restricted Stock Unit shall vest in whole or
in part on the date or dates provided by the Notice of Restricted Stock Unit
Award, provided that Grantee remains in the Service of the Company, a Subsidiary
or a Parent company at such date; it being understood that the Notice of
Restricted Stock Unit Award may provide that the Restricted Stock Unit shall
vest upon termination of Grantee’s Service in such circumstances as are provided
in the Notice of Restricted Stock Unit Award.

 

--------------------------------------------------------------------------------


 

(b)                Settlement in Shares.  Subject to following provisions of
this Section 2, the Company shall settle the Restricted Stock Unit, to the
extent it has vested, on the date on which the Restricted Stock Unit has vested
(or, if such date is not a Business Day, the next Business Day) by the delivery
to Grantee of the number of Unit Shares equal to the number of Restricted Stock
Units so vested.  The date on which a Restricted Stock Unit is to be settled is
herein referred to as the “Settlement Date.”  Subject to subsection 2(b) below,
in settlement of the Restricted Stock Unit, the Company shall cause to be issued
on the Settlement Date or as soon as practicable thereafter (but not more than
five business days) an appropriate certificate or certificates for the Unit
Shares, registered in the name of the Grantee (or, at the direction of the
Grantee, in the names of such person and his or her spouse as community property
or as joint tenants with right of survivorship or as tenants in the entirety);
provided, however, that such Unit Shares shall be subject to such restrictions
on transfer or other restrictions as are provided by the Restricted Stock Unit
Award Notice and the certificates so issued may bear a legend reflecting such
restrictions and any restrictions applicable in accordance with subsections
2(g) and 3(c) below.

 

(c)           Alternative Settlement in Cash.  In lieu of settlement of the
Restricted Stock Unit in Unit Shares, the Committee may in its sole discretion
elect to settle all or a portion of the Restricted Stock Unit by a cash payment
equal to the Fair Market Value as of the Settlement Date of the Unit Shares that
would otherwise have been issued under this Agreement.  Such payment may be made
by good check of the Company issued in accordance with its normal payroll
practices or such other means as are acceptable to the Company

 

(d)           Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) the Company is required to withhold as a result
of the grant of the Restricted Stock Unit and/or the issuance of Unit Shares (or
cash in lieu of Unit Shares) in settlement of a Restricted Stock Unit and, as a
condition to the grant of the Restricted Stock Unit or issuance of the Unit
Shares in settlement thereof, the Grantee shall make arrangements satisfactory
to the Company to enable it to satisfy all such withholding requirements.

 

(e)           Injurious Conduct.  Except as otherwise explicitly provided by the
Restricted Stock Unit Award Notice or other Award document or by an agreement
executed by the Company with the approval of the Committee, in the event the
Grantee has engaged in Injurious Conduct as defined in, and as determined to
have occurred in accordance with, Section 12 of the Plan during Grantee’s
Service or during the year following termination of Grantee’s Service, then
(i) no Unit Shares shall be issued to Grantee in connection with the settlement
of a Restricted Stock Unit Award under the Plan after such determination (even
if such Award is fully vested) nor shall any other benefit of any Award
thereafter accrue to the Grantee under this Agreement or the Plan (including by
reason of the lapse of any restriction on transfer or other restriction then
applicable to Unit Shares that have been issued), and the Company shall not
complete the settlement of any other Award, and (ii) any such unsettled
Restricted Stock Unit Award shall be forfeited and shall terminate and any Unit
Shares subject to any such restrictions shall be forfeited (provided, however,
that the foregoing shall not excuse the Company from settling, completing
delivery of or removing any legend restricting the transfer of (A) any
Restricted Stock Award or (B) Restricted Stock Unit Awards and any related
Dividend Equivalent Rights the settlement of which have been deferred at the
election of the Grantee, if such Restricted Stock Award or Restricted Stock Unit
Awards were fully vested before the date such Injurious Conduct occurred

 

2

--------------------------------------------------------------------------------


 

(as so determined)).  In addition, except as otherwise specifically provided by
a Restricted Stock Unit Award Notice or other Award document or by an agreement
executed by the Company with the approval of the Committee, in the event the
Grantee has engaged in Injurious Conduct as defined in, and as determined to
have occurred in accordance with, Section 12 of the Plan during Grantee’s
Service or during the year following termination of Grantee’s Service, any
benefits realized by Grantee as a result of any Award under the Plan at any time
after such Injurious Conduct occurred (as so determined), whether upon vesting
or exercise of an Option, lapse of restrictions on Option Shares, vesting of
Restricted Stock Awards or Stock Units or related Dividend Equivalent Rights, or
the lapse of any restrictions on Shares issued as a result thereof, or as a
result of any other settlement of an Award, shall be forfeited by Grantee and
Grantee shall pay over to the Company in cash the amount of any benefits so
received by Grantee or deliver to the Company any Shares so received by Grantee
and still owned by Grantee (provided, however, that the foregoing shall not
require the forfeiture of or excuse the Company from settling, completing
delivery of or removing any legend restricting the transfer of (i) any
Restricted Stock Award or (ii) Stock Units and any related Dividend Equivalent
Rights the settlement of which have been deferred at the election of the
Grantee, if such Restricted Stock Award or Stock Units were fully vested before
the date such Injurious Conduct occurred (as so determined)).  A forfeiture of
benefits as provided hereby upon the Committee determining that Grantee has
engaged in Injurious Conduct during Grantee’s Service or during the year
following termination of Grantee’s Service shall not relieve Grantee of any
other liability he or she may have to the Company, any Subsidiary or any Parent
as a result of engaging in the Injurious Conduct.

 

(f)            Transfer Restrictions On Unit Shares.  Subject to subsection
2(d) above and subsections 2(g) and 3(c) below, unless otherwise provided by the
Restricted Stock Unit Award Notice or another agreement between Grantee and the
Company, upon the acquisition of Unit Shares pursuant to the settlement of a
Restricted Stock Unit Award, Grantee shall be free to dispose of the Unit Shares
so acquired in any manner and at any time.

 

(g)           Securities Law Restrictions On Issuance of Unit Shares.  Unless a
registration statement under the Securities Act permitting the sale and delivery
of Unit Shares upon settlement of the Restricted Stock Unit Award is in effect
on the Settlement Date, the Company shall not be required to issue Unit Shares
upon such settlement, except as otherwise provided in this subsection.  The
Company shall use its commercially reasonable efforts to register under the
Securities Act sufficient Unit Shares to permit delivery to Grantee of all Unit
Shares that may be acquired by Grantee upon the settlement of the Restricted
Stock Unit Award; provided, however, that the Company shall only be so required
to register the Unit Shares on Form S-8 under the Securities Act (or any
successor form).  Notwithstanding the foregoing, the Company shall, if Grantee
has given the Company at least 90 days’ notice requesting the Company to
register in accordance with the foregoing provisions of this subsection the Unit
Shares that may then be acquired by Grantee upon settlement of the Restricted
Stock Unit Award and the Company has failed to do so, issue Unit Shares to
Grantee upon settlement of the Restricted Stock Unit Award without registration
thereof under the Securities Act if (i) Grantee represents, effective on the
date of such issuance, in writing in a form acceptable to the Company (A) that
such Unit Shares are being acquired for investment and not with a present view
to distribution, (B) Grantee understands that the Unit Shares have not been
registered under the Securities Act and cannot be sold or otherwise Transferred
unless a registration statement under the Securities Act is in effect with
respect thereto or the Company has received an opinion of counsel, satisfactory
to it, to the

 

3

--------------------------------------------------------------------------------


 

effect that such registration is not required, (C) that Grantee has, alone or
together with any qualified advisor, such knowledge and experience in financial
and business matters as is necessary to evaluate the risks of an investment in
the Unit Shares, is acquiring the Unit Shares based on an independent evaluation
of the long-term prospects of an investment in the Unit Shares and has been
furnished with such financial and other information regarding the Company as the
Grantee has requested for purposes of making such evaluation, and (D) Grantee is
able to bear the economic risk of an investment in the Unit Shares subject to
such restrictions on Transfer and (ii) if the Company determines that under the
circumstances issuing the Unit Shares pursuant to such settlement of the
Restricted Stock Unit Award is lawful; provided, however, that the Company may
require, as a condition of such issuance of Unit Shares, that Grantee execute
and deliver to it such other certificates, agreements and other instruments as
in the judgment of the Company, upon advice of counsel, are necessary or
appropriate to assure that the  Unit Shares are issued to Grantee in accordance
with the Securities Act and any other applicable securities law and may require
that any certificates representing Unit Shares so issued bear any restrictive
legend appropriate for such purpose.  In addition, even if a registration
statement under the Securities Act permitting the delivery of Unit Shares upon
settlement of the Restricted Stock Unit Award is in effect at the Settlement
Date, the Company may suspend the issuance of Unit Shares pursuant to the
settlement of all Restricted Stock Unit Awards issued under the Plan for such
period of time as in the judgment of the Company, upon advice of counsel, is
necessary in order for the Company to come into compliance with all the
reporting requirements applicable to the Company pursuant to Section 13(a) of
the Exchange Act or to otherwise avoid in connection with the issuance of the 
Unit Shares under such registration statement a violation of Sections 10, 11 or
12 of the Securities Act.  If the Company suspends the issuance of Unit Shares
pursuant to the settlement of Restricted Stock Unit Awards issued under the
Plan, the Company shall give prompt written notice thereof to the Grantee (but
the failure of the Company to give such notice shall not prevent the Company
from suspending the issuance of Unit Shares as permitted hereby) and, at such
time as such period of suspension ends, shall give prompt written notice thereof
to Grantee.  Notwithstanding that the Company in accordance with this subsection
may not be able to issue Unit Shares in settlement of a Restricted Stock Unit,
the Company shall not be required to settle a Restricted Stock Unit in cash, but
may do so if it elects in its discretion to do so, as provided by subsection
2(c) above.

 

(h)           Special Distribution Rules to Comply with Code Section 409A.  In
the event that any Restricted Stock Units constitute a “deferral of
compensation” under Section 409A of the Internal Revenue Code (the “Code”),(1)
the timing of settlement of such Restricted Stock Units  (hereinafter  defined
as “409A RSUs” will be subject to applicable limitations under Code Section 409A
and Section 19(a) of the Plan, including the following restrictions on
settlement:

 

(i)            The “six-month delay rule”

 

·      The six-month delay rule will apply to 409A RSUs if these four conditions
are met:

 

·      The grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h))

 

·      A distribution of shares is triggered by the separation from service (but
not due to death)

 

4

--------------------------------------------------------------------------------


 

·      The Grantee is a “key employee” (as defined in Code
Section 416(i) without regard to paragraph (5) thereof).  The Company will
determine status of “key employees” annually, under administrative procedures
applicable to all 409A plans and arrangements

 

·      The Company’s stock is publicly traded on an established securities
market or otherwise.

 

·      If it applies, the six-month delay rule will delay a distribution in
settlement of 409A RSUs triggered by separation from service where the
distribution otherwise would be within six months after the separation

 

·      Any delayed payment shall be made on the date six months after separation
from service

 

·      During the six-month delay period, accelerated distribution will be
permitted in the event of the grantee’s death and for no other reason (including
no acceleration upon a Change in Control), except for the limited exceptions
permitted under the 409A regulations

 

·      Any payment that is not triggered by a separation from service, or
triggered by a separation from service but which would be made more than six
months after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.  Each payment in a series of
installments would be treated as a separate payment for this purpose.

 

·      If the terms of a 409A RSUs agreement impose this six-month delay rule in
circumstances in which it is not required for compliance with 409A, those terms
shall not be given effect.

 

(ii)           Change in Control Rule:

 

·      If any distribution of 409A RSUs would be triggered by a Change in
Control, such distribution will be made only if, in connection with the Change
in Control, there occurs a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation
§ 1.409A-3(i)(5) (a “409A Change in Control”).

 

·      In this case, distribution of the 409A RSUs shall occur not later than
five business days after (i) the occurrence of a 409A Change in Control
occurring at the time of or following the Change in Control or (ii) upon
occurrence of the Change in Control occurring within 90 days after the 409A
Change in Control, but only if the occurrence of the Change in Control is
non-discretionary and objectively determinable at the time of the 409A Change in
Control (in this case, the Grantee shall have no influence on when during such
90-day period the settlement shall occur).

 

5

--------------------------------------------------------------------------------


 

·      Upon a Change in Control during the six-month delay period, no
accelerated distribution applies (even if the events involve a 409A Change in
Control) to a distribution delayed by application of the six-month delay rule.

 

(iii)         Separation from Service

 

·      Any distribution in settlement of 409A RSUs that is triggered by a
termination of employment will occur only at such time as the participant has
had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

 

·      In particular, if a grantee switches to part-time employment or becomes a
consultant in connection with a termination of employment, whether the event
will be deemed a termination of employment for purposes of 409A RSUs will be
determined in accordance with Treasury Regulation § 1.409A-1(h).

 

(iv)          Other Restrictions.

 

·      The settlement of 409A RSUs may not be accelerated by the Company except
to the extent permitted under 409A.

 

·      Any restriction imposed on RSUs under these 409A Compliance Rules or
imposed on RSUs under the terms of other documents solely to ensure compliance
with 409A shall not be applied to RSUs that are not 409A RSUs except to the
extent necessary to preserve the status of such RSUs as not 409A RSUs.  If any
mandatory term required for 409A RSUs or non-409A RSUs to avoid tax penalties
under Section 409A is not otherwise explicitly provided under this document or
other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein, and

 

(v)           Any other applicable provisions of Plan Section 19(a) will apply
to such Restricted Stock Units.

 

SECTION 3.        TRANSFER OF RESTRICTED STOCK UNIT AWARD OR UNIT SHARES

 

(a)                 Transfers Generally Prohibited.  Except as otherwise
provided by the Restricted Stock Unit Award Notice or otherwise permitted by the
Plan or in the case of a transfer permitted by subsection 3(b) below, the
Restricted Stock Unit Award may be settled only during the Grantee’s lifetime
and only by the issuance of Unit Shares (or a cash payment in lieu thereof where
permitted by the Restricted Stock Unit Award Notice) to Grantee.  Except as
otherwise provided in subsection 3(b) below, the Restricted Stock Unit

 

6

--------------------------------------------------------------------------------


 

Award and the rights and privileges conferred by the Restricted Stock Unit Award
shall not be sold or otherwise Transferred.

 

(b)                Certain Transfers Permitted.  Notwithstanding the foregoing
provisions of this Section 3, the Restricted Stock Unit Award may be Transferred
(i) in the event of the Grantee’s death, by will or the laws of descent and
distribution or by a written beneficiary designation accepted by the Company,
(ii) by operation of law in connection with a merger, consolidation,
recapitalization, reclassification or exchange of Shares, reorganization or
similar transaction involving the Company and affecting the Shares generally or
(iii) with the approval of the Committee, to a member of Grantee’s family, or a
trust primarily for the benefit of Grantee and/or one or more members of
Grantee’s family, or to a corporation, partnership or other entity primarily for
the benefit of Grantee and/or one or more such family members and/or trusts or
(iv) with the approval of the Committee, in another estate or personal financial
planning transaction; provided, however, that in any such case the Restricted
Stock Unit Award so Transferred and, upon issuance of Unit Shares in settlement
thereof, the Unit Shares issued to the Transferee shall remain subject in the
hands of the Transferee to the restrictions on Transfer provided hereby and all
other terms hereof, including the terms of subsection 2(c) above.  The foregoing
notwithstanding, if RSUs constitute deferrals of compensation for purposes of
Code Section 409A, RSUs and any related right of Grantee shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Grantee or his or her
beneficiary, except as permitted under Code Section 409A and regulations and
guidance thereunder.

 

(c)                Fiduciary, Securities Law and Officer  Restrictions.  As a
employee, officer and/or director of the Company, Grantee may be subject to
restrictions on his or her ability to sell or otherwise Transfer Unit Shares by
reason of being a fiduciary for the Company or by reason of federal or state
securities laws and/or the policies regarding transactions in securities of the
Company from time to time adopted by the Company and applicable to Grantee in
connection therewith.  Nothing contained herein shall relieve Grantee of any
restriction on sale or other Transfer of Unit Shares provided thereby and any
other restrictions of sale or other Transfer of Unit Shares provided herein
(including in a Restricted Stock Unit Award Notice or in the Plan) shall be in
addition to and not in lieu of any other restrictions provided thereby.  
Pursuant to the Company’s Equity Ownership Policy currently in effect and as may
be amended from time to time, certain officers of the Company are currently, or
may in the future be, subject to restrictions on sales or transfers of Unit
Shares and other equity rights issued by the Company.  If Grantee is at any time
subject to such Equity Ownership Policy, sale or transfer of Grantees’ Unit
Shares shall be restricted as provided in such Equity Ownership Policy.

 

SECTION 4.        ADJUSTMENT OF SHARES.

 

(a)                 Adjustment Generally.  If while the Restricted Stock Unit
remains in effect there shall be any change in the outstanding Shares of the
class which are to be issued upon settlement of the Restricted Stock Unit,
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, reverse stock split, combination of shares, exchange of shares for
other securities or other like change in the outstanding Shares, or any

 

7

--------------------------------------------------------------------------------


 

spin-off, split-off, dividend in kind or other extraordinary dividend or other
distribution in respect of such outstanding Shares or other extraordinary change
in the capital structure of the Company, an adjustment shall be made to the
terms of the Restricted Stock Unit so that the Restricted Stock Unit shall
thereafter be ultimately settled, otherwise on the same terms and conditions as
provided by the Restricted Stock Unit Award Notice, this Agreement and the Plan,
for such securities, cash and/or other property as would have been received in
respect of the Shares that would have been issued upon settlement of the
Restricted Stock Unit had the Restricted Stock Unit been settled in full
immediately prior to such change or distribution (whether or not the Restricted
Stock Unit was then fully vested) or, if and to the extent the Committee
determines that so adjusting the consideration to be received upon settlement of
the Restricted Stock Unit, in whole or in part, is not practicable, the
Committee shall equitably modify the consideration to be received in respect of
the settlement of the Restricted Stock Unit or other pertinent terms and
conditions of the Restricted Stock Unit as provided by subsection 4(b) below. 
Such an adjustment shall be made successively each time any such change in the
outstanding Shares of the class which may be received upon settlement of the
Restricted Stock Unit or extraordinary distribution in respect of such
outstanding Shares or extraordinary change in the capital structure of the
Company shall occur.

 

(b)                Modification Of Restricted Stock Unit.  In the event any
change in the outstanding Shares of the class which may be received upon
settlement of the Restricted Stock Unit or extraordinary distribution in respect
of such outstanding Shares or extraordinary change in the capital structure of
the Company described in subsection 4(a) above occurs, or in the event of any
change in applicable laws or any change in circumstances which results in or
would result in any substantial dilution or enlargement of the rights granted
to, or available for, Grantee in respect of a Restricted Stock Unit or otherwise
as a participant in the Plan or which otherwise warrants equitable adjustment to
the terms and conditions of the Restricted Stock Unit because such event or
circumstances interferes with the intended operation of the Plan (including the
intended tax consequences of Awards) occurs, then the Committee may, and shall
where required by subsection 7(a) above, adjust the number and kind of Unit
Shares and/or other securities and/or cash or other property that may be issued
or delivered upon the settlement of the Restricted Stock Unit and/or adjust the
other terms and conditions of the Restricted Stock Unit as the Committee in its
discretion determines to be equitable in order to prevent dilution or
enlargement of the Grantee’s rights in respect of the Restricted Stock Unit as
such existed before such event.  Appropriate adjustments may likewise be made by
the Committee in other terms and conditions of the Restricted Stock Unit to
reflect equitably such changes in circumstances, including modifications of
performance targets and changes in the length of performance periods relating to
the vesting of the Restricted Stock Unit or any restrictions on Unit Shares. 
Notwithstanding the foregoing, no adjustment shall be made which is prohibited
by Section 13 of the Plan.

 

(c)                 Modifications To Comply With Section 409A.  To the extent
applicable, this Agreement (including any related Notice of Restricted Stock
Award) shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date on which a Restricted Stock Unit was

 

8

--------------------------------------------------------------------------------


 

awarded.  Without limiting the authority of the Committee under subsection
4(b) above to make modifications to the Restricted Stock Unit by reason of
changes in law or circumstances that would result in any substantial dilution or
enlargement of the rights granted to, or available for, Grantee in respect of a
Restricted Stock Unit or otherwise as a participant in the Plan or which
otherwise warrants equitable adjustment to the terms and conditions of the
Restricted Stock Unit because such event interferes with the operation of the
Plan, and notwithstanding any provision of this Agreement to the contrary, in
the event that the Committee or an authorized officer of the Company determines
that any amounts will be immediately taxable to the Participant under
Section 409A of the Code and related Department of Treasury guidance (or subject
the Grantee to a penalty tax) in connection with the grant or vesting of the
Restricted Stock Unit or any other provision of the Restricted Stock Unit Award
Notice or this Agreement or the Plan, the Company may (a) adopt such amendments
to the Restricted Stock Unit, including amendments to this Agreement (having
prospective or retroactive effect), that the Committee or authorized officer
determines to be necessary or appropriate to preserve the intended tax treatment
of the Restricted Stock Unit and/or (b) take such other actions as the Committee
or authorized officer determines to be necessary or appropriate to comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the date on which such Restricted Stock Unit
was awarded, but only to the extent permitted under Code Section 409A and
regulations and guidance thereunder.                           .

 

SECTION 5.        MISCELLANEOUS PROVISIONS.

 

(a)                 Rights as a Shareholder.  Neither the Grantee nor the
Grantee’s personal representative or permitted Transferee shall have any rights
as a shareholder with respect to any Unit Shares until the Grantee or his or her
personal representative or permitted Transferee becomes entitled to receive such
Unit Shares pursuant to this Agreement, the Plan and the applicable Restricted
Stock Unit Award Notice, and any such right shall also be subject to subsections
2(g) and 3(c) above.

 

(b)                Tenure.  Nothing in the Restricted Stock Unit Award Notice,
this Agreement or in the Plan shall confer upon the Grantee any right to
continue in the Company’s Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining the Grantee) or of the Grantee,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without cause.

 

(c)                 Notification.  Any notification required by the terms of
this Agreement shall be given in writing and shall be deemed effective upon
personal delivery to the President, Treasurer, General Counsel, Secretary or any
Assistant Secretary of the Company or five Business Days upon deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid addressed to the Company.  A notice shall be addressed to the
Company at its principal executive office, marked to the attention of the
Corporate Secretary, and to the Grantee at the address that he or she most
recently provided to the Company.

 

9

--------------------------------------------------------------------------------


 

(d)                Entire Agreement.  This Agreement, any related Restricted
Stock Unit Award Notice and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof and supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

 

(e)                 Waiver.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

(f)                 Successors and Assigns.  The provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Grantee, the Grantee’s personal
representatives, heirs, legatees and other permitted Transferees, assigns and
the legal representatives, heirs and legatees of the Grantee’s estate, whether
or not any such person shall have become a party to this Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.

 

(g)                Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State.

 

SECTION 6.        DEFINITIONS.

 

(a)                 “Code” shall mean the Internal Revenue Code of 1986, as
amended and as the same may be amended from time to time, and the regulations
promulgated thereunder.

 

(b)                “Company” shall mean Magellan Health Services, Inc., a
Delaware corporation, and any successor thereto.

 

(c)                 “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended and as the same may be amended from time to time, and any
successor statute, and the rules and regulations promulgated thereunder.

 

(d)                “Securities Act” shall mean the Securities Act of 1933, as
amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

 

(e)                 “Share” shall mean a share of Ordinary Common Stock, $0.01
par value per share, of the Company, as the same may generally be exchanged for
or changed into any other share of capital stock or other security of the
Company or any other company in connection with a transaction referred to in
Section 4 above (and in the event of any such successive exchange or change, any
security resulting from any such successive exchange or change).

 

(f)                 “Transfer” shall mean, with respect to any Restricted Stock
Unit or any Unit Share, any sale, assignment, transfer, alienation, conveyance,
gift, bequest by will or under intestacy laws, pledge, lien encumbrance or other
disposition, with or without consideration, of all or part of such Restricted
Stock Unit or any Unit Share, or of any beneficial interest therein,

 

10

--------------------------------------------------------------------------------


 

now or hereafter owned by the Grantee, including by execution, attachments, levy
or similar process

 

11

--------------------------------------------------------------------------------


 

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

Name: René Lerer

 

Title: Chairman and Chief Executive Officer

 

 

GRANTEE:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

Address for Notice:

 

 

 

 

 

 

12

--------------------------------------------------------------------------------